El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente es un pleito sobre desahucio procedente de la Corte de Distrito de Ponce.
La demanda se funda en que los demandantes son dueños por título hereditario de dos fincas rústicas, una de 27 cuer-das con 25 céntimos y la otra de 13 y media cuerdas, situa-das ambas en el barrio de Bauta Abajo, de Barros, que su difunto padre José María Colón adquirió por escrituras pú-blicas de compraventa otorgadas respectivamente en los años; de 1879 y 1880, y había entregado en usufructo a sus padres. *88legítimos Elias .Colón y Concepción Rodríguez para que las poseyeran y aprovecharan mientras vivieran, habiéndose po-sesionado de ellas a sn fallecimiento los demandados sin de-recho alguno.
Los demandados José Elias y Rodulfo Colón y Rodríguez, únicos que comparecieron a contestar la demanda, se opusie-ron a ella, y para sostener su oposición alegan que no poseen las expresadas fincas en precario, sino en concepto de dueños por título hereditario, como hijos legítimos de los consortes Elias Colón y Concepción Rodríguez, de quienes las habían adquirido en unión de sus demás hijos por título hereditario al fallecimiento de los mismos, pues aunque las escrituras de compraventa aparecen a nombre del causante de los de-mandantes José María Colón, la venta se hizo realmente al padre de éste, Elias Colón, quien comisionó a su referido hijo, causante de los demandantes, para recibir las escrituras, ha-biendo pagado las contribuciones de tales fincas, primero el Elias Colón, y por muerte de éste sus herederos los deman-dados.
Celebrado el juicio y practicadas pruebas por ambas par-tes, la corte dictó sentencia en 12 de noviembre de 1918, por la que declara sin lugar la demanda sin especial condenación de costas, reservando a las partes cualquier derecho que tu-, vieren para ser ejercitado en el juicio ordinario correspon-diente.
La prueba de los demandantes tiende a demostrar que las fincas fueron adquiridas realmente por su padre José María Colón, mientras que la de los demandados tiende por el con-trario a demostrar que desde las fechas de las escrituras de adquisición de las fincas, primeramente sus padres Elias Co-lón y Concepción Rodríguez, y los demandados a su muerte por título hereditario, han poseído ambas fincas en concepto de dueños, pagando las contribuciones repartidas sobre ellas.
Como revelan las alegaciones y las pruebas, las cuestio-nes envueltas en este caso no son propias para ser decididas dentro de los sumarios trámites del juicio de desahucio, sino *89dentro de las amplias oportunidades de nn pleito ordinario. No es el juicio de desahucio el adecuado para hacer declara-ciones de derecho más o menos controvertibles, pues dicho juicio es un procedimiento especial cuyo único fin es recupe-rar la posesión de algún inmueble lanzando de él a quien lo detenta sin título alguno para ello. En corroboración de la anterior doctrina, invocamos nuestras decisiones en los casos de Mehrhof v. Rodríguez et al., 14 D. P. R. 59, Torres et al., v. Pérez, 18 D. P. R. 573, Miranda v. Camerón et al., 19 D. P. R. 488, Gandía v. Pagán, 22 D. P. R. 833, y Casanovas & Cía. v. Ramírez et al., 25 D. P. R. 625, con los casos en ellas citados.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Plutchison.